Exhibit 10.2

MAXIM INTEGRATED PRODUCTS, INC.

AMENDED AND RESTATED CHANGE IN CONTROL EMPLOYEE SEVERANCE PLAN

FOR NON-U.S. BASED EMPLOYEES

This Change in Control Employee Severance Plan (this “Plan”) was previously
adopted for the benefit of certain employees of the Company (as defined herein)
on the terms and conditions stated below. The Plan was adopted on November 4,
2009, amended on August 31, 2017 and is hereby amended and restated as of
July 12, 2020. The Plan is intended to help the Company retain and recruit
qualified employees, maintain a stable work environment, and provide economic
benefits set forth in the Plan to eligible employees if their employment with
the Company is terminated without Cause (as defined herein) or for Good Reason
(as defined herein) within 24 months after, or within a defined period before, a
Change in Control (as defined herein) occurs.

Section 1    Definitions. For the purpose of this Plan:

1.    “Agency Personnel” shall mean persons who are engaged through a
third-party agency.

2.    “Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.

3.    “Board” means the Board of Directors of the Parent.

4.    “Cause” means that the Eligible Employee has: (a) willfully and
continually failed to substantially perform, or been grossly negligent in the
discharge of, his or her duties to the Company (other than by reason of a
“disability” or “serious medical condition” as such terms are defined under
applicable law), which failure or negligence continues for a period of 10
business days or more after a written demand for performance is delivered to the
Eligible Employee by the Company, which reasonably identifies the manner in
which the Company believes that the Eligible Employee has not substantially
performed, or been grossly negligent in the discharge of, his or her duties;
(b) been convicted of or pled nolo contendere to a felony; or (c) breached any
agreement with, fiduciary or confidentiality duty owed to, or code of conduct or
policy of the Company or any Affiliate of the Company (which code or policy has
been previously published or communicated to the Eligible Employee).
Notwithstanding the foregoing, the definition of Cause in clause (c) above will
not apply to acts or omissions that are both (i) isolated and unintentional, and
(ii) insignificant in their adverse effect on the Company, unless the Company
has given written notice to the Eligible Employee describing the proscribed
action in reasonable detail and the Eligible Employee has failed to remedy the
acts or omissions described in such notice within 10 business days after the
Eligible Employee is given such notice. In addition, in the case of any Level I
Employee, a determination of Cause must also have been first approved or
ratified subsequently by the Board.

 

1



--------------------------------------------------------------------------------

5.    A “Change in Control” will be deemed to mean the first of the following
events to occur after the Effective Date:

(a)    any person or group of persons (as defined in Section 13(d) and 14(d) of
the Exchange Act) together with its affiliates, but excluding (i) the Parent or
any of its subsidiaries, (ii) any employee benefit plans of the Company, or
(iii) a corporation or other entity owned, directly or indirectly, by the
stockholders of the Parent in substantially the same proportions as their
ownership of stock of the Parent (individually, a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Parent
representing 50% or more of the combined voting power of the Parent’s
then-outstanding securities (not including in the securities beneficially owned
by such Person any securities acquired directly from the Parent or its
Affiliates);

(b)    the consummation of a merger or consolidation of the Parent or any direct
or indirect subsidiary of the Parent with any other corporation or other entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Parent outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Parent, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

(c)    the stockholders of the Parent approve a plan of complete liquidation or
winding-up of the Parent or there is consummated an agreement for the sale or
disposition of all or substantially all of the Company’s assets.

6.    “CIC Covered Period” means the period commencing on the date a Change in
Control occurs and ending on the second anniversary of such date.

7.    “Company” means the Parent and/or the direct or indirect non-U.S.
subsidiary of the Parent employing an Eligible Employee, or any successors
thereto.

8.    “Disability” means a physical or mental condition entitling the Eligible
Employee to benefits under any Company long-term disability plan, or if no such
plan then-exists, a “permanent and total disability” or similar condition as
determined by the Company in accordance with applicable laws.

9.    “Effective Date” means November 9, 2009, as amended August 31, 2017, as
amended and restated on July 12, 2020.

10.  “Eligible Employee” means any Level I Employee, Level II Employee,
Level III Employee, Level IV Employee or Level V Employee who is employed on the
date of a Potential Change in Control or a Change in Control other than:
(a) employees who have entered into written separation agreements signed by the
Company (or have been given notice of termination) at any time prior to the
commencement of a Potential Change of Control Period; (b) interns, casual, or
part-time employees or Agency Personnel, unless otherwise required by applicable
law; (c) temporary employees who

 

2



--------------------------------------------------------------------------------

have employment agreements with a fixed term of no more than 12 months, unless
otherwise required by applicable law; or (e) employees who are regularly paid on
a U.S. payroll. The status of an individual as an employee of the Company or an
Eligible Employee for the purposes of this Plan will be based on the Company’s
payroll records as of the date of a Change of Control. In no event will any
subsequent reclassification of any employee of, or service provider to, the
Company as a result of a government audit or otherwise have any effect on such
individual’s eligibility under this Plan or his/her status as an Eligible
Employee hereunder. Any Level I Employee, Level II Employee, Level III Employee,
Level IV Employee or Level V Employee who otherwise satisfies the definition of
“Eligible Employee” in this Section 1.10 is referred to in this Plan as an
“Eligible Level I Employee,” “Eligible Level II Employee,” “Eligible Level III
Employee,” “Eligible Level IV Employee” or “Eligible Level V Employee,” as the
case may be. Any references in this Plan to “full-time employee,” “exempt
employee,” “non-exempt employee,” “temporary employee” or words of similar
import will have the meaning(s) ascribed thereto in the Company’s benefits,
health and welfare plans and payroll records as in effect from time to time.

11.     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

12.    “Fundamental Board Change” means the following individuals cease for any
reason to constitute a majority of the number of directors then-serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Parent) whose appointment or election by the Board or nomination for election by
the Parent’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date, or whose appointment, election or nomination for election
was previously so approved or recommended;

13.    “Good Reason” means the occurrence of any of the following events on or
following a Change in Control without the Eligible Employee’s express written
consent, provided the Eligible Employee gives notice to the Company of the Good
Reason event within 90 days after the Eligible Employee has actual knowledge of
the Good Reason event and such event(s) is not fully corrected or otherwise
remedied by the Company within 30 days following its receipt of such notice from
the Eligible Employee:

 

  (1)

for Level I Employees and Level II Employees:

(a)    a material diminution in the Eligible Employee’s duties or
responsibilities from those in effect immediately prior to the Change in Control
(including, but not limited to, in the case of a Level I Employee who reports
directly to the Chief Executive Officer of the Parent immediately prior to a
Change in Control, if, after such Change in Control, such Level I Employee no
longer reports directly to the chief executive officer of a public company), it
being understood that:

 

3



--------------------------------------------------------------------------------

(i)    “a material diminution in the Eligible Employee’s duties or
responsibilities” is not established by one or more of the following changes,
whether alone or in combination with other changes: (A) a change in job title;
(B) except as expressly provided in Section 1.15(a), a change in reporting
relationships; or (C) any change in an Eligible Employee’s duties or
responsibilities of a type that the Company has historically caused or permitted
in the two years prior to the Change in Control;

(ii)    under no circumstances will a promotion or an increase in the number of
employees or projects to be managed or an increase in the budget to be managed
constitute “a material diminution in the Eligible Employee’s duties or
responsibilities”; and

(iii)    “a material diminution in the Eligible Employee’s duties or
responsibilities” would be established if an Eligible Employee is reassigned to
perform job functions in a discipline that is materially different than the
discipline in which the Eligible Employee worked prior to the Change in Control
(e.g. , a design engineer is assigned to work in manufacturing), without regard
to similarity of job level;

(b)    A greater than 10% reduction in the Eligible Employee’s annual total cash
compensation opportunity (including base salary and target annual bonus
opportunity) (as reflected in the Company’s records) as of immediately prior to
the Change in Control (excluding for the avoidance of doubt, any temporary
reduction, without the Eligible Employee’s consent, of up to 20%, in total, of
the Eligible Employee’s annual total cash compensation opportunity in response
to the COVID-19 pandemic or other extraordinary event of similar market
consequence, which reduction is applicable on the same basis to similarly
situated employees of Parent and its non-U.S. subsidiaries (including for the
avoidance of doubt, after the Change in Control, the Company) and which
reduction remains in effect for not more than 180 calendar days); or

(c)    the relocation of the Eligible Employee’s principal place of employment
to a location more than 97 kilometers from the Eligible Employee’s principal
place of employment immediately prior to the Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Eligible Employee’s business travel obligations as of immediately prior
to the Change in Control.

Notwithstanding the foregoing, any change in the Eligible Employee’s duties or
responsibilities or any relocation of the Eligible Employee’s principal place of
employment will not constitute Good Reason if such Eligible Employee either
requested, volunteered to undertake, or consented in writing to, such change or
relocation.

(2) for Level III Employees, Level IV Employees and Level V Employees:

(a)     a greater than 10% reduction in the Eligible Employee’s annual total
cash compensation opportunity (including base salary and target annual bonus
opportunity) (as reflected in the Company’s records) as of immediately prior to
the Change in Control (excluding for the avoidance of doubt, any temporary
reduction, without the Eligible Employee’s consent, of up to 20%, in total, of
the Eligible Employee’s annual total cash

 

4



--------------------------------------------------------------------------------

compensation opportunity in response to the COVID-19 pandemic or other
extraordinary event of similar market consequence, which reduction is applicable
on the same basis to similarly situated employees of Parent and its non-U.S.
subsidiaries (including for the avoidance of doubt, after the Change in Control,
the Company) and which reduction remains in effect for not more than 180
calendar days); or

(b)     the relocation of the Eligible Employee’s principal place of employment
to a location more than 60 miles from the Eligible Employee’s principal place of
employment immediately prior to the Change in Control, except for required
travel on the Company’s business to an extent substantially consistent with the
Eligible Employee’s business travel obligations as of immediately prior to the
Change in Control.

Notwithstanding the foregoing, any relocation of the Eligible Employee’s
principal place of employment will not constitute Good Reason if such Eligible
Employee either requested, volunteered to undertake, or consented in writing to,
such change or relocation.

14.    “Level I Employee” means (a) the Chief Executive of the Company or
(b) any Senior Vice President or Vice President of the Company.

15.    “Level II Employee” means any employee of the Company with the job title
immediately prior to a Change in Control of Managing Director (or its
equivalent) of the Company as determined by the Company.

16.    “Level III Employee” means any employee of the Company with the job title
immediately prior to a Change in Control of Executive Director (or its
equivalent) of the Company as determined by the Company.

17.    “Level IV Employee” means any other employee of the Company who has been
assigned a bonus position point (“BPP”) by the Company as determined by the
Company.

18.    “Level V Employee” means any employee of the Company who has not been
assigned a BPP by the Company as determined by the Company.

19.    “Named Executive Officers” means (a) the executive officers of the
Company (i) listed in the “Summary Compensation Table” (or successor form of
disclosure) that is included in the most recent filing by the Parent under the
Securities Act or Exchange Act, and (ii) serving in such capacity immediately
prior to the applicable Severance Date, and (b) such additional individuals who
would be so listed within such a filing if such filing were made immediately
prior to the applicable Severance Date.

20.    “Parent” means Maxim Integrated Products, Inc., a Delaware corporation.

21.    “Plan” means the Maxim Integrated Products Change in Control Employee
Severance Plan, as set forth herein and as it may be amended from time to time.

 

5



--------------------------------------------------------------------------------

22.    “Potential Change in Control” will be deemed to have occurred if the
event set forth in any one of the following paragraphs will have occurred:

(a)    the Parent or a direct or indirect subsidiary of the Parent enters into
an agreement, the consummation of which would result in the occurrence of a
Change in Control; or

(b)    the Parent or a direct or indirect subsidiary of the Parent or any Person
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control.

23.    “Potential Change in Control Period” means the period beginning upon the
occurrence of a Potential Change in Control and ending upon the earliest to
occur of (a) the consummation of the Change in Control, or (b) the one-month
anniversary of the abandonment of the transaction or series of transactions that
constitute a Potential Change in Control (as determined by the Parent in its
sole discretion).

24.    “Severance” means (a)(i) the involuntary termination of an Eligible
Employee’s employment by the Company, other than for Cause, death or Disability,
or (ii) a termination of an Eligible Employee’s employment by the Eligible
Employee for Good Reason, and (b) which termination in each case occurs either
(x) following a Change in Control and during the CIC Covered Period, or
(y) during a Potential Change in Control Period. Notwithstanding the foregoing,
a Severance will not be deemed to have occurred for any purpose if an Eligible
Employee’s employment is terminated or transferred as part of the transaction
structuring or post-transaction integration process upon or after a Change in
Control if such Eligible Employee is rehired or transferred in connection with
such transaction structuring or integration and the rehiring does not otherwise
constitute a Good Reason event.

25.    “Severance Date” means, as the case may be, the date on which an Eligible
Employee incurs a Severance during a CIC Covered Period, or a Potential Change
in Control Period. Notwithstanding the foregoing, where the Eligible Employee is
entitled under law, contract or otherwise, to any period of notice of
termination, “Severance Date” means the date on which such notice expires.

Section 2    Change in Control Severance Benefits.

1.    Generally. Subject to Sections 2.5 and 5.2 hereof, each Eligible Employee
will be entitled to the greater of either: (a) the severance payments and
benefits pursuant to the applicable provisions of Section 2 of this Plan if such
Eligible Employee incurs a Severance, or (b) the severance benefits under any
written severance agreement signed by such Eligible Employee and an officer of
the Company (if applicable).

 

6



--------------------------------------------------------------------------------

2.    Payment of Accrued Obligations. Subject to Section 5.2 hereof, the Company
will pay to each Eligible Employee who incurs a Severance a lump sum payment in
cash, paid as soon as practicable but no later than the earlier of any payment
date required by applicable local law or 10 days after the Severance Date, equal
to the sum of (a) all payments required by applicable local law, including the
Eligible Employee’s accrued but unpaid base salary and any accrued but unpaid
vacation pay through the Severance Date, and (b) the Eligible Employee’s unpaid
and undeferred bonus or commission pay, if any, actually earned in accordance
with the applicable Company bonus or commission plan prior to the Severance
Date.

3.    One Time Cash Payment Based on Cash Compensation. Subject to Sections 2.5
and 5.2, each Eligible Employee who incurs a Severance will be entitled to a
lump sum payment, less any amounts required to be withheld or deducted under
applicable law, paid in accordance with Section 2.5, equal to the applicable
amount set forth in this Section 2.3:

(a)    Level I Employees. Each Eligible Level I Employee who incurs a Severance
will be entitled to a one-time cash payment equal to two times (2x) the sum of
(x) such employee’s annual base salary in effect immediately prior to the
Severance Date, and (y) the employee’s target annual cash performance bonus for
the year in which the Severance Date occurs, assuming Company and individual
performance at 100% of target.

(b)    Level II Employees. Each Eligible Level II Employee who incurs a
Severance will be entitled to a one-time cash payment equal to two times (2x)
the sum of (x) such employee’s annual base salary in effect immediately prior to
the Severance Date, and (y) the employee’s target annual cash performance bonus
for the year in which the Severance Date occurs, assuming Company and individual
performance at 100% of target.

(c)    Level III Employees. Each Eligible Level III Employee who incurs a
Severance will be entitled to a one-time cash payment equal to two times (2x)
the sum of (x) such employee’s annual base salary in effect immediately prior to
the Severance Date, and (y) the employee’s target annual cash performance bonus
for the year in which the Severance Date occurs, assuming Company and individual
performance at 100% of target.

(d)    Level IV Employees. Each Eligible Level IV Employee who incurs a
Severance will be entitled to a one-time cash payment equal to the product
obtained by multiplying (x) an amount equal to four times (4x) such employee’s
weekly base salary (calculated by taking the individual’s annual base salary in
effect immediately prior to the Severance Date and dividing by 52), by (y) the
amount obtained by dividing the number of full months of employment at the
Company by 12 (i.e., payment = [4x (annual salary/52)] x [full months of
employment/12]).

(e)    Level V Employees. Each Eligible Level V Employee who incurs a Severance
will be entitled to a one-time cash payment equal to the product obtained by
multiplying (x) an amount equal to two times (2x) such employee’s then-weekly
pay rate in effect immediately prior to the Severance Date (including, for such
purpose, any shift differential but excluding overtime pay), by (y) the amount
obtained by dividing the number of full months of employment at the Company by
12 (i.e., payment = [2x (weekly pay rate] x [full months of employment/12]).

 

7



--------------------------------------------------------------------------------

4.    Benefit Continuation. Subject to Sections 2.5, 4 and 6.2 hereof, in the
case of an Eligible Employee who participates in any Company-paid benefits under
any private group medical, vision and dental plan of the Company prior to the
Potential Change of Control Period, as opposed to any government plans or social
security systems that are not covered by this provision, and who incurs a
Severance, commencing on the date immediately following such Eligible Employee’s
Severance Date and continuing for the period set forth below (the “Welfare
Benefit Continuation Period”), the Company will provide, at the Company’s sole
expense, to each such Eligible Employee (and anyone entitled to claim under or
through such Eligible Employee) all Company-paid benefits under such private
group medical, vision and dental plan of the Company (as in effect immediately
prior to such Eligible Employee’s Severance Date), to the same extent as if such
Eligible Employee had continued to be an Eligible Employee of the Company during
the Welfare Benefit Continuation Period. To the extent that such Eligible
Employee’s participation in Company benefit plans, if any, is not practicable or
permissible by applicable law, the Company will arrange to provide, at the
Company’s sole expense, such Eligible Employee (and anyone entitled to claim
under or through such Eligible Employee) with equivalent benefits under an
alternative arrangement during the Welfare Benefit Continuation Period. The
Welfare Benefit Continuation Period will range from 12 to 24 months for such
Eligible Employees as follows:

(a) Eligible Level I Employees: 24 months

(b) Eligible Level II Employees: 24 months

(c) Eligible Level III Employees: 24 months

(d) Eligible Level IV Employees: 24 months

(e) Eligible Level V Employees: 12 months

Notwithstanding the foregoing, to the extent that an Eligible Level I Employee
is otherwise entitled, under a written employment agreement entered into prior
to the Effective Date, to a longer Welfare Benefit Continuation Period and/or
more beneficial welfare benefits than that described in this Section 2.4, such
employment agreement will supersede and govern any inconsistency with this
Section 2.4 (without duplication of benefits).

5.    Release; Restrictive Covenants; Benefit Commencement Date. No Eligible
Employee who incurs a Severance will be eligible to receive any payments or
other benefits under the Plan (other than payments under Section 2.2) unless,
within 45 days following such Eligible Employee’s Severance Date, he or she
first executes a release in favor of the Parent and its subsidiaries and
affiliates of any claims relating to stock options, restricted stock units and
any other equity-based awards granted or assumed by the Parent, and a separate
release, releasing the Company and its subsidiaries and affiliates from any
other claims, in a form reasonably determined by the Company and required to
comply with applicable law

 

8



--------------------------------------------------------------------------------

(collectively, a “Release”), and such Release becomes effective and has not been
revoked by the Eligible Employee. Provided that the Eligible Employee executes
and does not revoke the Release in accordance with the requirements of this
Section 2.5, any payments or other benefits under the Plan will commence (the
“Benefit Commencement Date”) on the first regularly scheduled payroll date
following the date on which the Release becomes effective and irrevocable; all
payments or benefits accrued during the period between the Severance Date and
Benefit Commencement Date will be provided in full on the Benefit Commencement
Date. If the Eligible Employee does not execute and return such Release such
that it does not become effective within the foregoing period, the Eligible
Employee will cease to be entitled to any payments or benefits under this Plan
(other than under Section 2.2(a)). In addition, payment and other benefits under
this Plan will cease as of the date that the Eligible Employee breaches any of
the material provisions of such Eligible Employee’s Proprietary Information and
Inventions Agreement, or other similar agreement then in effect.

Section 3    Plan Administration.

1.    The Company will administer the Plan and may interpret the Plan,
prescribe, amend and rescind rules and regulations under the Plan and make all
other determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan and applicable law, and in an
effort to conform the Plan, to the maximum extent possible under applicable law,
to the provisions of the Maxim Integrated Products, Inc. Severance Plan for
U.S.-based Employees.

2.    The Company may delegate any of its duties hereunder to such person or
persons from time to time as it may designate.

3.    The Company is empowered, on behalf of the Plan, to engage accountants,
legal counsel and such other personnel as it deems necessary or advisable to
assist it in the performance of its duties under the Plan. The functions of any
such persons engaged by the Company will be limited to the specified services
and duties for which they are engaged, and such persons will have no other
duties, obligations or responsibilities under the Plan. Such persons will
exercise no discretionary authority or discretionary control respecting the
management of the Plan. All reasonable expenses thereof will be borne by the
Company.

Section 4    Plan Modification or Termination.

1.    As long as no Potential Change in Control Period or CIC Covered Period is
in effect, the Company may amend or terminate the Plan at any time without any
liability to any Eligible Employee, Plan participant or beneficiary or other
employee of, or service provider to, the Company, consistent with applicable law
and in an effort to conform the Plan, to the maximum extent possible under
applicable law, to the provisions of the Maxim Integrated Products, Inc.
Severance Plan for U.S.-based Employees. During any Potential Change in Control
Period or CIC Covered Period, the Company may not, except as provided in
Section 4.2, (a) terminate the Plan or (b) amend the Plan if such amendment
would in any manner be adverse

 

9



--------------------------------------------------------------------------------

to the interests of any Eligible Employee, Plan participant or beneficiary,
consistent with applicable law. Any action taken by the Company during the CIC
Covered Period to cause an Eligible Employee to no longer be designated as a
Level I Employee or Level II Employee, or to decrease the payments or benefits
for which an Eligible Employee is eligible will be treated as an amendment to
the Plan which is adverse to the interests of any Eligible Employee. Any
amendment to this Section 4 during the CIC Covered Period, will be treated as an
amendment to the Plan which is adverse to the interests of any Eligible
Employee.

2.    Notwithstanding the foregoing Section 4.1, the Company may amend the Plan
at any time and in any manner necessary to comply with applicable law.

Section 5      General Provisions.

1.    Limitation on Assignment. Except as otherwise provided herein or by law,
no right or interest of any Eligible Employee under the Plan will be assignable
or transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
will be effective; and no third party creditors of an Eligible Employee will
have any right or interest in any Eligible Employee’s rights or interests under
the Plan. When a payment is due under this Plan to a severed employee who is
unable to care for his or her affairs or dies after accruing benefit rights
under the Plan, payment may be made directly to his or her legal guardian or
personal representative, executor or estate administrator, as the case may be.

2.    Reduction for Other Severance Benefits. If the Company, Parent or any
subsidiary thereof (including, for the purpose of this Section 5.2, any
controlled Affiliate thereof) is obligated by law or by contract to pay
severance pay, a termination indemnity, give or pay notice, or the like, then
any severance pay and/or benefits hereunder will be reduced by the amount of any
such severance pay, termination indemnity, notice pay or notice given, or the
like, as applicable, by the amount of any such payment.

3.    No Right to Continued Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits will be construed as giving any Eligible
Employee, or any person whomsoever, the right to be retained in the service of
the Company, and all Eligible Employees will remain subject to discharge to the
same extent as if the Plan had never been adopted.

4.    Severability. If any provision of this Plan is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Plan will not affect
any other provisions hereof, and this Plan will be construed and enforced as if
such provisions had not been included.

 

10



--------------------------------------------------------------------------------

5.    Successors. Except for limitations on assignment set forth in Section 5.1,
this Plan will be binding upon and inure to the benefit of the Company and each
Eligible Employee and their respective successors, assigns, heirs, executors,
and administrators. In the event of a Change in Control, the surviving entity or
any parent thereof shall expressly assume this Plan.

6.    Language. All words used in this Plan should be construed to be of such
gender or number as the circumstances require. The headings and captions herein
are provided for reference and convenience only and are not intended to affect
the construction or interpretation of this Plan.

7.    Unfunded Plan. The Plan will not be required to be funded unless such
funding is authorized by the Board in its sole discretion. Regardless of whether
the Plan is funded, no Eligible Employee will have any right to, or interest in,
any assets of the Parent or the Company which may be applied by the Parent or
the Company to the payment of benefits or other rights under this Plan.

8.    Notice. Any notice or other communication required or permitted pursuant
to the terms hereof will have been duly given when delivered or mailed by mail,
first class, postage prepaid (or such local equivalent thereof), addressed to
the intended recipient at his, her or its last known address.

9.    Governing Law. This Plan will be construed and enforced in accordance with
the laws of the jurisdiction in which the Eligible Employee is regularly
payrolled (without giving effect to any choice or conflict of law provision or
rule that would cause the application of laws of any other jurisdiction).

10.    Withholding. All benefits hereunder will be reduced by withholding of any
applicable income and social security tax or other taxes and charges, and will
be subject to applicable tax reporting, as the Company may deem necessary or
appropriate for purposes of compliance with applicable tax laws.

Section 6        Claims, Inquiries, Appeals.

1.    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Company.

2.    Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Company must notify the applicant, in writing, of the
denial of the application, and of the applicant’s right to review the denial.
The written notice of denial will be set forth in a manner designed to be
understood by the employee, and will include specific reasons for the denial,
specific references to the Plan provision upon which the denial is based, a
description of any information or material that the Company needs to complete
the review and an explanation of the Plan’s review procedure.

This written notice will be given to the employee within 30 days after the
Company receives the application, unless special circumstances require an
extension of time, in which case, the Company has up to an additional 30 days
for processing the application. If an extension of time for processing is
required, written notice of the extension will be furnished to the applicant
before the end of the initial 30-day period.

 

11



--------------------------------------------------------------------------------

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Company is to render his or her
decision on the application. If written notice of denial of the application for
benefits is not furnished within the specified time, the application will be
deemed to be denied. The applicant will then be permitted to appeal the denial
in accordance with the review procedure described below.

3.    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may (but without any obligation to do so) appeal
the denial by submitting a request for a review to the Parent within 60 days
after the application is denied (or deemed denied). The Parent will give the
applicant (or his or her representative) an opportunity to review pertinent
documents in preparing a request for a review and submit written comments,
documents, records and other information relating to the claim. A request for
review must set forth all of the grounds on which it is based, all facts in
support of the request and any other matters that the applicant feels are
pertinent. The Parent may require the applicant to submit additional facts,
documents or other material as he or she may find necessary or appropriate in
making his or her review.

4.    Decision on Review. The Parent will act on each request for review within
20 days after receipt of the request, unless special circumstances require an
extension of time (not to exceed an additional 20 days), for processing the
request for a review. If an extension for review is required, written notice of
the extension will be furnished to the applicant within the initial 20-day
period. The Parent will give prompt, written notice of his or her decision to
the applicant. In the event that the Parent confirms the denial of the
application for benefits in whole or in part, the notice will outline, in a
manner calculated to be understood by the applicant, the specific Plan
provisions upon which the decision is based. If written notice of the Parent’s
decision is not given to the applicant within the time prescribed in this
Section 6.4 the application will be deemed denied on review.

5.    Rules and Procedures. The Company may establish rules and procedures,
consistent with the Plan, as necessary and appropriate in carrying out his or
her responsibilities in reviewing benefit claims. The Company may require an
applicant who wishes to submit additional information in connection with an
appeal from the denial (or deemed denial) of benefits to do so at the
applicant’s own expense.

6.    Exhaustion of Remedies. No claim for benefits under the Plan may be
brought in any forum until the claimant (a) has submitted a written application
for benefits in accordance with the procedures described by Section 7.1 above,
(b) has been notified by the Company that the application is denied (or the
application is deemed denied due to the Company’s failure to act on it within
the established time period), (c) has filed a written request for a review of
the application in accordance with the appeal procedure described in Section 6.3
above and (d) has been notified in writing that the Company has denied the
appeal (or the appeal is deemed to be denied due to the Company’s failure to
take any action on the claim within the time prescribed by Section 6.4 above).

 

12



--------------------------------------------------------------------------------

7.    Attorneys’ Fees. In the event of any dispute under this Plan, the court
may award attorneys’ fees as provided under applicable laws.

 

13